DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/336,219 is responsive to the communication filed on 12/16/2020, in response to the Non-Final Rejection of 09/17/2020. Claims 22-23, 16-27, 28-29, 32-33, 36-39, and 42 have been cancelled. Claims 21, 30, 31, 40, and 41 have been amended. Currently, claims 21, 24, 25, 30, 31, 34, 35, 40, 41, 43, and 44 are pending and are presented for examination. 

Response to Arguments
3.	The information disclosure statement (IDS) was submitted on 11/05/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4.	In response to communication filed on 12/16/2020, the rejection under 35 U.S.C 112(a), or pre-AIA  35 U.S.C 112, first paragraph with respect to claims 21, 31, 40-44 and the double patenting rejection  with respect to claim 21 have been withdrawn in view of the amendment and remarks. 
5.	Applicant's Remarks see pages 8-14, with respect to the amendment and argument have been fully considered, but they are not persuasive.
a weighted combination of respective sample values (e.g. an average value of reference samples) derived from the two or more selected reference pixel sets (see paragraphs 0046, 0047). Xu further discloses that the size of the current block is measurable based on a pixel area of the block, a size of the corresponding edge of the block, a size of the longer side edge of the block, and/or a size of the shorter side edge of the block (see paragraph 0028). Furthermore, Fig. 2 and paragraph 0045 teach that when the angular intra prediction mode has a direction of prediction closer to a horizontal direction than a vertical direction, or when the current block has a height greater than a width thereof, the vertical reference pixel set(s) for generating the intra predictor may be selected from the plurality of candidate neighboring pixel sets 224[1]-224[N], while the horizontal reference pixel set may be set to a default choice and thus needs not to be signaled at the block level, such as the neighboring reference pixel set 222[1] that is closest to the upper edge 212.

Claim Rejections - 35 USC §103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 


7.	Claims 21, 24-25, 30-31, 34-35, and 40-41, 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 20170272757 A1) and in view of Minoo et al. (US 2013/0177068A1) (hereinafter Minoo).
	Regarding claim 21, Xu discloses an image decoding method (e.g. see abstract; Fig. 1-2, 5) comprising:
	deriving an intra prediction mode of a current block (e.g. see abstract, paragraphs 0005, 0007: generating an intra prediction mode of the current block);
	selecting one or more reference sample lines from a plurality of reference sample lines (e.g. see paragraphs 0007, 0010, 0047: first and second reference lines; Fig. 2, paragraphs 0039-0041: reference sample lines 222(1)-222(M)) based on whether an upper boundary of the current luma block is part of a boundary of a current tree block comprising the current luma block (e.g. see abstract, paragraphs 0005, 0013, 0025: an upper edge of the current block;  Fig. 2, paragraphs 0039-0041: selecting at least one horizontal reference pixel set from a first plurality of candidate neighboring pixel sets (reference sample lines) 222[1]-222[M] adjacent to an upper edge 212 of a current block 210; paragraphs 0061, 0062: when the frame where the current block belongs is coded using a quadtree plus binary tree (QTBT) structure, luma and chroma blocks of the frame may have different block divisions in different block sizes and/or shapes); 
(e.g. see paragraphs 0007, 0010, 0047: first and second reference lines; Fig. 2, paragraphs 0039-0041: reference sample lines 222(1)-222(M)); and
	generating a prediction block by performing intra prediction for the current block based on the intra prediction mode and the reference sample (e.g. see Fig. 1, abstract, paragraphs 013, 0030, 0033: generating intra predictor of the current block based on the intra prediction mode and the reference pixel set or samples; also see Figs. 2-4, paragraphs 0038-0041)
	wherein the selecting the reference sample line (e.g. see paragraphs 0007, 0010, 0047: first and second reference lines; Fig. 2, paragraphs 0039-0041: reference sample lines 222(1)-222(M)) is performed based on whether a boundary of the current block is a boundary of a predetermined region (e.g. see abstract, paragraphs 0005, 0013, 0025: an upper edge of the current block;  Fig. 2, paragraphs 0039-0041: selecting at least one horizontal reference pixel set from a first plurality of candidate neighboring pixel sets (reference sample lines) 222[1]-222[M] adjacent to an upper edge 212 of a current block 210),
	wherein, in case that the current luma block is a rectangle (e.g. see paragraphs 0027, 0028, 0034: luma block; Fig. 2 and 4; also see paragraph paragraphs 0039, 0041, 0062: different block sizes and luma samples and current block) and the intra prediction of the current luma block is performed by using an average value of reference samples (e.g. see paragraphs 0046-0048, 0065: a weighted combination of respective sample values derived from the two or more selected reference pixel sets) adjacent to a longer side between a width and a height of the current luma block (e.g. see paragraphs 0028, 0041: a size of the longer side edge of the block, and/or a size of the shorter side edge of the block; Figs. 2-4, paragraphs 0045, 0055, 0071: width and height of the current block).
	Xu does not explicitly disclose the intra prediction mode of the current luma block is a DC mode.
	However, Minoo discloses the intra prediction mode of the current luma block is a DC mode (e.g. see paragraph 0048: DC intra mode).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Xu to add the teachings of Minoo as above, in order to provide the systems and methods that improve video quality by selection, coding, and signaling of parameters (see paragraph 0021: Minoo).
	Regarding claim 24, Xu discloses the method of claim 21, wherein a number of the selected reference sample lines (e.g. see paragraphs 0007, 0010, 0047: first and second reference lines; Fig. 2, paragraphs 0039-0041: reference sample lines 222(1)-222(M))  is differently determined based on whether the upper boundary of the current luma block is part of the boundary of the current coding tree block (e.g. see abstract, paragraphs 0005, 0013, 0025: an upper edge of the current block;  Fig. 2, paragraphs 0039-0041: selecting at least one horizontal reference pixel set from a first plurality of candidate neighboring pixel sets (reference sample lines) 222[1]-222[M] adjacent to an upper edge 212 of a current block 210; paragraphs 0061, 0062: a quadtree plus binary tree (QTBT) structure, luma and chroma blocks of the frame).
	Regarding claim 25, Xu discloses the method of claim 24, wherein, in case the upper boundary of the current luma block is part of the boundary of the current coding tree block (e.g. see abstract, paragraphs 0005, 0013, 0025: an upper edge of the current block;  Fig. 2, paragraphs 0039-0041: selecting at least one horizontal reference pixel set from a first plurality of candidate neighboring pixel sets (reference sample lines) 222[1]-222[M] adjacent to an upper edge 212 of a current block 210; paragraphs 0061, 0062: a quadtree plus binary tree (QTBT) structure, luma and chroma blocks of the frame), the number of the selected reference sample lines is 1 (e.g. Fig. 2, paragraphs 0039-0041; Fig. 3, paragraphs 0047, 0064).
	Regarding claim 30, Xu and Minoo disclose all the limitations of claim 21, and are analyzed as previously discussed with respect to that claim.
	Xu does not explicitly disclose in case a number of the reference samples is 2n, the average value is obtained by a shift operation of n bits.
	However, Minoo discloses the method of claim 29, wherein, in case a number of the reference samples is 2n, the average value is obtained by a shift operation of n bits (e.g. see paragraph 0105: sample is 2n and the number of samples over which the mean (average) value is computed by a power of two).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Xu to add the teachings of Minoo as above, in order to provide the systems and methods that improve video quality by selection, coding, and signaling of parameters (see paragraph 0021: Minoo).
	Regarding claim 31, this claim is an image encoding method claim of a decoding method version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 34, it contains the limitations of claims 24 and 31, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 35, it contains the limitations of claims 25 and 34, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 40, this claim is a non-transitory computer-readable recording medium claim of a method version as applied to claim 1 above, wherein the apparatus performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Xu discloses the computer-readable recording medium and memory (see paragraphs 0083, 0094)
Regarding claim 41, Xu discloses an image decoding method (e.g. see abstract; Fig. 1-2, 5) comprising: 
(e.g. see paragraphs 0027, 0034, 0061: the current block is a chroma block);
selecting one or more reference sample lines from a plurality of reference sample lines (e.g. see paragraphs 0007, 0010, 0047: first and second reference lines; Fig. 2, paragraphs 0039-0041: reference sample lines 222(1)-222(M)) based on whether an upper boundary of a current luma block corresponding to the current chroma block is part of a boundary of a current coding tree block comprising the current luma block when the intra prediction mode of the current chroma block is an inter color component prediction mode (e.g. see abstract, paragraphs 0005, 0013, 0025: an upper edge of the current block;  Fig. 2, paragraphs 0039-0041: selecting at least one horizontal reference pixel set from a first plurality of candidate neighboring pixel sets (reference sample lines) 222[1]-222[M] adjacent to an upper edge 212 of a current block 210; paragraphs 0034, 0061, 0062: when the frame where the current block belongs is coded using a quadtree plus binary tree (QTBT) structure, luma and chroma blocks of the frame may have different block divisions in different block sizes and/or shapes);
deriving a reference sample for inter color component prediction using the selected one or more reference sample lines (e.g. see paragraphs 0007, 0010, 0047: first and second reference lines; Fig. 2, paragraphs 0039-0041: reference sample lines 222(1)-222(M); Fig. 5, paragraphs 0076, 0078, 0082: inter prediction module 532); and
generating a prediction block of the current chroma block by performing inter color component prediction based on a reconstructed block of the current luma block (e.g. see paragraphs 0007, 0010, 0047: first and second reference lines; Fig. 2, paragraphs 0039-0041: reference sample lines 222(1)-222(M); Fig. 5, paragraphs 0076, 0078, 0082: inter prediction module 532).
Regarding claim 43,   this claim is an image encoding method claim of a decoding method version as applied to claim 41 above, wherein the method performs the same limitations (decoding performs the reverse process of encoding) cited in claim 41, the rejections of which are incorporated herein.
Regarding claim 44,     this claim is a non-transitory computer-readable recording medium claim of a method version as applied to claim 41 above, wherein the apparatus performs the same limitations cited in claim 41, the rejections of which are incorporated herein. Furthermore, Xu discloses the computer-readable recording medium and memory (see paragraphs 0083, 0094)

Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486